Exhibit 10.2

Viavi Solutions Inc.

430 N. McCarthy Boulevard

Milpitas, California 95035

Richard Belluzzo

Dear Rick,

On behalf of the Board of Directors (the “Board”) of Viavi Solutions Inc.
(sometimes hereafter referred to as “Viavi” or the “Company”), it is my pleasure
to confirm our offer of employment to you as Interim Chief Executive Officer
(“Interim CEO”) of Viavi. The Company acknowledges that you currently serve as
Chairman of the Board of Directors of Viavi (the “Board”) and authorizes your
continued service on the Board.

Your new employment with Viavi will commence as of August 11, 2015 (the
“Commencement Date”), and end: on the date a permanent chief executive officer
(“CEO”) commences employment unless earlier terminated by a vote of the majority
of independent directors (the “Termination Date”).

This is a regular full-time position. Your principal work location will be at
Viavi’s corporate headquarters in Milpitas, California. You will report to the
Viavi Board. You understand and agree that this position may require regular
travel in the U.S. In addition to reimbursing you for all reasonably necessary
business expenses, the Company will reimburse you for reasonable lodging,
travel, and automobile expenses to and from the Milpitas area starting on the
Commencement Date and continuing through one month after the Termination Date,
subject to applicable taxes, withholdings, and deductions.

Your base salary will be $600,000 per year, less required taxes, withholdings,
and deductions payable bi-weekly at the approximate rate of $23,076.92. Should
your employment terminate upon a permanent CEO commencing employment prior to
you having completed four months of service as Interim CEO, on the next payroll
date occurring at least ten business days following the Termination Date, the
Company will pay you a lump sum equal to four months’ base salary minus your
earnings through the Termination Date, subject to all applicable withholdings
and deductions.

You will also be paid a cash bonus equal to 100% of your base salary, which will
accrue monthly at a rate of $50,000 per month. Once a permanent CEO commences
employment, on the next payroll date occurring at least ten business days
following the Termination Date, the Company will pay you the accrued bonus
including a pro rata portion of your last month’s bonus, with a minimum portion
equal to four months’ bonus.

Subject to approval of the Viavi Board, you will be granted a restricted stock
unit (“RSU”) award on August 14, 2015 as follows:

 

  •   Number of RSUs equal to (a) $400,000 divided by (b) the officially-quoted
closing selling price of the Company’s common stock on the NASDAQ on the date of
grant (“Grant Date”), rounded to the nearest whole share (the “Award”).

 

  •   The Award vests in full on the earlier of (a) the first anniversary of the
Grant Date provided that you remain a service provider to the Company (b) the
date your employment terminates upon a permanent CEO commencing employment, or
(c) immediately prior to the closing of a Change in Control (as defined below).



--------------------------------------------------------------------------------

  •   The Award will be on the terms described above and such other terms as set
forth in the form of RSU Award Notice for employees most recently adopted by the
Board.

 

  •   The Award will have no impact on the vesting of any other RSUs or equity
you have been awarded during your service to the Company.

You will not receive any compensation under Viavi’s non-employee director
compensation program while you are employed as the Interim CEO, though you will
be entitled to a portion of your director fees in accordance with Viavi’s
non-employee director compensation program for the first fiscal quarter of 2016,
prorated through August 10, 2015.

For purposes of this letter, “Change of Control” means: (i) the acquisition by
any person (or related group of persons), whether by tender or exchange offer
made directly to Company’s stockholders, open market purchases or any other
transaction or series of transactions, of stock of Company that, together with
stock of Company held by such person or group, constitutes more than fifty
percent (50%) of the total fair market value or total voting power of the then
outstanding stock of Company entitled to vote generally in the election of the
members of Company’s Board of Directors; (ii) a merger or consolidation in which
Company is not the surviving entity, except for a transaction in which both
(A) securities representing more than fifty percent (50%) of the total combined
voting power of the surviving entity are beneficially owned (within the meaning
of Rule 13d-3 promulgated under the Securities Exchange Act of 1934), directly
or indirectly, immediately after such merger or consolidation by persons who
beneficially owned Company common stock immediately prior to such merger or
consolidation and (B) the members of Company’s Board of Directors immediately
prior to the transaction (the “Existing Board”) constitute a majority of the
Board of Directors of the surviving entity or its parent entity immediately
after such merger or consolidation; (iii) any reverse merger in which Company is
the surviving entity but in which either (A) persons who beneficially owned,
directly or indirectly, Company common stock immediately prior to such reverse
merger do not retain immediately after such reverse merger direct or indirect
beneficial ownership of securities representing more than fifty percent (50%) of
the total combined voting power of Company’s outstanding securities or (B) the
members of the Existing Board do not constitute a majority of the Board of
Directors of the Company’s parent entity immediately after such reverse merger;
or (iv) the sale, transfer or other disposition of all or substantially all of
the assets of Company (other than a sale, transfer or other disposition to one
or more subsidiaries of Company).

This position is an exempt position, which means you are paid for the job and
not by the hour. You will be eligible for Viavi’s comprehensive benefit program
including health, vision, dental and life and disability insurance benefits on
the same basis as all other eligible U.S. employees of Viavi. You will be
eligible to participate in the Company’s 401(k) Retirement Plan, Employee Stock
Purchase Plan (ESPP) and the Company’s standard paid time off, paid holidays,
flexible spending accounts for child and health care programs in accordance with
their terms. Additional benefit information is available from our Human
Resources Department.

Your employment with Viavi is “at will” and is for no specified period. As a
result, you will continue to be free to resign at any time, for any reason, or
for no reason at all. Similarly, the Company will be free to conclude its
at-will employment relationship with you at any time, with or without notice or
cause. This paragraph is intended to be the complete and exclusive statement
regarding the circumstances under which your employment may be terminated and
supersedes any prior agreement or representation. If any of its terms conflict
with any practice or policy of Viavi, now or in the future, these terms will
control and may not be changed except by written agreement signed by an
authorized representative of the Company.

The Company and you intend that this letter agreement (and all payments and
other benefits provided under this agreement) be exempt from the requirements of
Section 409A of the Code and the regulations and ruling issued thereunder
(collectively “Section 409A”), to the maximum extent possible, whether pursuant
to the short-term deferral exception described in Treasury Regulation
Section 1.409A-1(b)(4), the involuntary separation pay plan exception described
in Treasury Regulation Section 1.409A-1(b)(9)(iii), or otherwise. To the extent
Section 409A



--------------------------------------------------------------------------------

is applicable to such payments, the Company and you intend that this agreement
(and such payments and benefits) comply with the deferral, payout and other
limitations and restrictions imposed under Section 409A. Notwithstanding any
other provision of this agreement to the contrary, this agreement shall be
interpreted, operated and administered in a manner consistent with such
intentions. Without limiting the generality of the foregoing, and
notwithstanding any other provision of this agreement to the contrary:

(a) No amount payable pursuant to this agreement on account of your termination
of employment with the Company which constitutes a “deferral of compensation”
within the meaning of Section 409A shall be paid unless and until you have
incurred a “separation from service” within the meaning of Section 409A.
Furthermore, to the extent that you are a “specified employee” within the
meaning of Section 409A (determined using the identification methodology
selected by Company from time to time, or if none, the default methodology) as
of the date of your separation from service, no amount that constitutes a
deferral of compensation which is payable on account of your separation from
service shall paid to you before the date (the “Delayed Payment Date”) which is
first day of the seventh month after the date of your separation from service
or, if earlier, the date of your death following such separation from service.
All such amounts that would, but for this paragraph, become payable prior to the
Delayed Payment Date will be accumulated and paid in a lump sum on the Delayed
Payment Date. Thereafter, any payments that remain outstanding as of the day
immediately following the Delayed Payment Date shall be paid without delay over
the time period originally scheduled, in accordance with the terms of this
agreement.

(b) The Company and you intend that any right you have to receive installment
payments hereunder shall, for all purposes of Section 409A, be treated as a
right to a series of separate payments.

(c) With regard to any provision in this agreement that provides for
reimbursement of expenses or in-kind benefits, except for any expense,
reimbursement or in-kind benefit provided pursuant to this agreement that does
not constitute a “deferral of compensation,” within the meaning of Section 409A,
(i) the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit, (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits provided, during any taxable
year shall not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year, provided that the foregoing
clause (ii) shall not be deemed to be violated with regard to expenses
reimbursed under any arrangement covered by Section 105(b) of the Code solely
because such expenses are subject to a limit related to the period the
arrangement is in effect, and (iii) such payments shall be made on or before the
last day of your taxable year following the taxable year in which the expense
occurred.

(d) The Company intends that income provided to you pursuant to this agreement
will not be subject to taxation under Section 409A of the Code. However, the
Company does not guarantee any particular tax effect for income provided to you
pursuant to this agreement. In any event, except for the Company’s
responsibility to withhold applicable income and employment taxes from
compensation paid or provided to you, the Company shall not be responsible for
the payment of any applicable taxes on compensation paid or provided to you
pursuant to this agreement.

The validity, interpretation, enforceability, and performance of this letter
agreement shall be governed by and construed in accordance with the laws of the
State of California. If any provision of this letter agreement, or the
application thereof to any person, place, or circumstance, shall be held by a
court of competent jurisdiction to be invalid, unenforceable, or void, the
remainder of this letter agreement and such provisions as applied to other
persons, places, and circumstances shall remain in full force and effect. You
acknowledge (a) that you have consulted with or have had the opportunity to
consult with independent counsel of your own choice concerning this letter
agreement, and (b) that you have read and understand this letter agreement, are
fully aware of its legal effect, and have entered into it freely based on your
own judgment and not on any representations or promises other than those
contained in this letter agreement.

If the terms and conditions of this offer are acceptable to you as defined in
this letter, please indicate your acceptance by signing and returning a signed
duplicate copy of this letter to [•] by close of business on [●].



--------------------------------------------------------------------------------

Rick, the Board is pleased to provide you with this offer, and we look forward
to your assumption of the leadership of the Company and joining us as Interim
CEO.

On behalf of the Board of Directors of Viavi Solutions Inc.,

 

 /s/ Michael Burkhard                 8/19/15

Michael Burkhard

Vice President, Human Resources

Viavi Solutions Inc.



--------------------------------------------------------------------------------

I accept the offer of employment as Interim Chief Executive Officer Viavi
Solutions Inc. (“Viavi”) under the terms described in this letter. I acknowledge
that this letter agreement is the complete agreement concerning my employment
and supersedes all prior or concurrent agreements and representations except as
explicitly stated herein and may not be modified in any way except in writing
executed by an authorized agent of Viavi.

 

 /s/ Richard E. Belluzzo

   

8/13/15

Richard E. Belluzzo     Date